Case 2:19-cv-19861-KSH-CLW Document 19 Filed 10/26/20 Page 1 of 6 PageID: 157




NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



                                                Civil No. 2:19-cv-19861 (KSH) (CLW)
 SIDDHARTHA MAITY,

                     Plaintiff,
       v.
                                                               Opinion
 TATA CONSULTANCY SERVICES,
 LTD.,

                     Defendant.



Katharine S. Hayden, U.S.D.J.

      Plaintiff Siddhartha Maity has brought this suit against defendant Tata

Consulting Services, Ltd. (“TCS”) for alleged violations of the Trafficking Victims

Protection Act (“TVPA”), 18 U.S.C. § 1589 et seq., the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 216, and state labor, tort, and contract laws. (D.E. 1.)

Currently before the Court is TCS’s motion to dismiss the complaint and compel

Maity to arbitrate his claims pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et

seq. Maity has opposed and argues that the arbitration provision contained in a

deputation agreement he signed is void because it is procedurally and substantively




                                            1
Case 2:19-cv-19861-KSH-CLW Document 19 Filed 10/26/20 Page 2 of 6 PageID: 158




unconscionable. The motion is fully briefed (D.E. 4, 5, 6) and the Court decides it

without oral argument. See L. Civ. R. 78.1.

      Background

      For purposes of deciding this motion and without making findings, the Court

recites the following facts taken from the complaint and Maity’s opposition brief,

which is supported by his declaration (D.E. 6-1), and TCS’s reply brief, which is

supported by the declaration of Ashok Seetharaman (D.E. 7-1). TCS, an international

IT company, employed Maity as an IT consultant in Kolkata, India from 2007 to

2011. On November 29, 2011, TCS told Maity it wanted to transfer him to the

United States and presented him with documents that outlined the terms and

conditions of his employment there, including a deputation agreement (“the

Agreement”) for him to sign. (Maity Decl. ¶¶ 4, 7.) Contained in the Agreement is an

arbitration clause, which provides in pertinent part:

             9. Dispute Resolution

             9.1 Except as set forth in section 9.3, any and all
             controversies or claims arising out of or relating to the
             Employee’s Deputation, compensation, this Agreement
             including its validity or its breach shall be submitted to and
             finally settled by binding arbitration by a single arbitrator or
             panel of three arbitrators as provided below. The venue for
             arbitration shall be Mumbai, India. The arbitrator shall be a
             retired judge of a City Civil Court. . . .

             9.2 The arbitration proceeding shall be governed and
             conducted in accordance with the Indian Arbitration and
             Conciliation Act of 1996[.]

                                              2
Case 2:19-cv-19861-KSH-CLW Document 19 Filed 10/26/20 Page 3 of 6 PageID: 159




       According to Maity, TCS gave him the option to review the documents and

sign the Agreement, or decline and “be left jobless.” (Id. at ¶¶ 6-7.) Maity states he

was unaware of the existence of the arbitration clause, and that he signed the

Agreement within 15 minutes of getting it. (Id. at ¶ 11.). TCS transferred him to the

United States in 2011 and assigned him to work on a project in New Jersey.

       Procedural History

       On November 5, 2019, Maity filed a complaint asserting that he is a victim of

“forced labor” trafficking, as that term is defined in the TVPA and that TCS failed to

pay a lawful minimum wage in violation of the FLSA. The complaint also alleges

common law claims of intentional and negligent infliction of emotional distress and

breach of contract. (Compl. ¶ 34.) TCS has moved to dismiss for lack of subject-

matter jurisdiction, failure to state a claim upon which relief may be granted, and seeks

an order compelling Maity to arbitrate his claims in Mumbai, India. The foundation

of TCS’s motion is the arbitration provision in the Agreement, which TCS claims the

parties “willfully [sic] entered into agreeing to arbitrate all causes of action arising out

of his deputation to the United States and employment with TCS.” (Moving Br. at 1-

2.) In opposing, Maity argues that the Agreement is a contract of adhesion and the

arbitration provision is unenforceable. (Opp. Br. at 7-11.) TCS filed a reply brief that

addresses these issues.




                                              3
Case 2:19-cv-19861-KSH-CLW Document 19 Filed 10/26/20 Page 4 of 6 PageID: 160




       Discussion

       “The FAA federalizes arbitration law and ‘creates a body of federal substantive

law establishing and regulating the duty to honor an agreement to arbitrate . . . .’” John

Hancock Mut. Life Ins. Co. v. Olick, 151 F.3d 132, 136 (3d Cir. 1998) (quoting Moses H.

Cone Mem’l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 25 n.32 (1983)). “[U]pon being

satisfied that the making of the agreement for arbitration or the failure to comply

therewith is not in issue, the court shall make an order directing the parties to proceed

to arbitration in accordance with the terms of the agreement.” 9 U.S.C. § 4. To

determine whether an agreement to arbitrate exists at all, which is Maity’s contention,

the court shall apply “ordinary state-law principles that govern the formation of

contracts.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009).

       In MZM Construction Co., Inc. v. N.J. Building Laborers Statewide Benefits Funds, Nos.

18-3791 & 19-3102, 2020 WL 5509703, at *14 (3d Cir. Sept. 14, 2020), relying on

Guidotti v. Legal Helpers Debt Resolution, LLC, 716 F.3d 764 (3d Cir. 2013), the Third

Circuit held that “if the complaint states a claim or the parties come forward with facts that

put the formation of the arbitration agreement in issue, the court may authorize ‘limited

discovery’ to resolve that narrow issue for purposes of deciding whether to submit the

matter to arbitration.” MZM, 2020 WL 5509703, at *14 (emphasis added); Guidotti,

716 F.3d at 776. Once discovery is complete on that “narrow issue,” the movant may

renew its motion to compel, and the court -- using a Rule 56 summary judgment

standard -- considers the question anew. MZM, 2020 WL 5509703, at *14.
                                                4
Case 2:19-cv-19861-KSH-CLW Document 19 Filed 10/26/20 Page 5 of 6 PageID: 161




      Here, Maity contends that TCS needed to transfer him and allowed him only

15 minutes to decide whether to move from India to the United States. (Maity Decl.

¶¶ 4-7.) Maity also submits that even though he spoke “limited English” in 2011,

TCS expected him to review, understand, and agree to “50 pages of legalese written in

a miniscule font in a language that [he] barely spoke.” 1 (Opp. Br. at 9; Maity Decl. ¶

8.)

      In its reply brief, TCS responds that as a “college educated professional,” Maity

“should have had no problem reading and understanding” the terms of his

employment and the arbitration clause in the Agreement. (Reply Br. at 4.) To

support that Maity knowingly entered into the Agreement, TCS points to a 2006

employment application in which Maity indicates his ability to “speak,” “read,” and

“write” Bengali, English, and Hindi. (Seetharaman Decl., Ex. A.) TCS also looks to

Maity’s 1999 report card for further support and asserts that “in at least one school

exam record . . . he performed higher in English than his native language.” . (Reply

Br. at 8 n2; Seetharaman Decl., Ex. B.)

      Holding

      The opposition and reply briefs and the supporting declarations demonstrate

that the parties have “come forward with facts that put the formation of the

arbitration agreement in issue.” MZM, 2020 WL 5509703, at *14. As such, limited


1
 Maity’s native language is Bengali and he claims that at the time he executed the
Agreement, he spoke limited English. (Maity Decl. ¶ 8.)
                                           5
Case 2:19-cv-19861-KSH-CLW Document 19 Filed 10/26/20 Page 6 of 6 PageID: 162




discovery is in order under established Third Circuit precedent. TCS’s motion to

dismiss the complaint and compel arbitration is denied without prejudice to renew it

after the parties complete this limited discovery under the supervision of Judge

Waldor. An appropriate order will issue.

                                                     /s/ Katharine S. Hayden
Date: October 26, 2020                               Katharine S. Hayden, U.S.D.J.




                                           6
